Case 3:16-md-02738-FLW-LHG Document 9723 Filed 05/07/19 Page 1 of 9 PageID: 26354




            IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF NEW JERSEY
   ___________________________________
                                        )
   IN RE: JOHNSON & JOHNSON             )
   TALCUM POWDER PRODUCTS               )
   MARKETING, SALES PRACTICES AND )         MDL Docket No. 2738
   PRODUCTS LIABILITY LITIGATION        )
   ___________________________________ )    Return Date: July 22, 2019
                                        )
   This Document Relates To All Cases   )
   ___________________________________ )

       NOTICE OF DEFENDANTS’ OMNIBUS MOTION TO EXCLUDE THE
       OPINIONS OF PLAINTIFFS’ EXPERTS FOR GENERAL CAUSATION
                          DAUBERT HEARING

          PLEASE TAKE NOTICE that defendants Johnson & Johnson and

   Johnson & Johnson Consumer Inc. (collectively, “defendants”) will respectfully

   move the Court on July 22, 2019, or as soon thereafter as counsel may be heard,

   for an Order to exclude the opinions of plaintiffs’ 22 experts.

          PLEASE TAKE FURTHER NOTICE that this motion is supported by

   seven briefs, described below, which are organized by topic and methodology, and

   collectively address the opinions of all of plaintiffs’ experts.1

          1.    Memorandum Of Law In Support Of Motion To Exclude

   Plaintiffs’ Experts’ General Causation Opinions. This memorandum addresses


   1
         Appendix A contains a table that cross-references which memoranda apply
   to which experts.
Case 3:16-md-02738-FLW-LHG Document 9723 Filed 05/07/19 Page 2 of 9 PageID: 26355




   the opinions of 11 of plaintiffs’ experts, all of whom opine – contrary to the

   scientific consensus – that perineal talcum powder use can cause ovarian cancer.

   The focus of this memorandum is on plaintiffs’ experts’ epidemiological opinions

   and the methodological flaws in their Bradford Hill analyses. Although the

   scientific community has studied the posited link between perineal talc use and

   ovarian cancer for half a century, no study has claimed to establish a causal

   relationship between the two (or that the body of evidence collectively has

   established such a relationship). At best, the association is weak or modest in

   some case-control studies and non-existent in the cohort studies. This

   inconsistency strongly suggests that the studies were affected by recall bias or

   confounding. In addition, no dose-response relationship has been demonstrated,

   and the other Bradford Hill considerations are not satisfied. For these and other

   reasons set forth in defendants’ memorandum, the Court should exclude these

   opinions as unreliable.

         2.     Memorandum Of Law In Support Of Motion To Exclude

   Plaintiffs’ Experts’ Opinions Related To Biological Plausibility. This

   memorandum addresses the opinions of 14 of plaintiffs’ experts, all of whom opine

   – again without a reliable scientific basis – that: (1) talc can travel or be

   transported from the external perineum to the fallopian tubes or ovaries; (2) talc


                                              2
Case 3:16-md-02738-FLW-LHG Document 9723 Filed 05/07/19 Page 3 of 9 PageID: 26356




   causes chronic inflammation in the ovaries; and (3) such inflammation causes

   ovarian cancer. In reaching these opinions, plaintiffs’ experts ignore existing

   knowledge regarding the etiology of the various subtypes of ovarian cancer and

   unreliably equate unsubstantiated hypotheses with scientific evidence. Indeed, the

   very sources that plaintiffs’ counsel and their experts trumpet as critical support for

   these opinions make clear that plaintiffs’ experts’ theories are still merely

   hypotheses. For these and other reasons set forth in defendants’ memorandum, the

   Court should exclude plaintiffs’ experts’ biological plausibility opinions as

   unreliable.

         3.      Memorandum Of Law In Support Of Motion To Exclude Expert

   Opinions Of Ghassan Saed. This memorandum addresses the opinions of Dr.

   Ghassan Saed, an associate professor at Wayne State University. Plaintiffs’

   counsel retained Dr. Saed in an attempt to paper over the glaring holes in their

   biological plausibility theories. Dr. Saed proposed to conduct experiments

   involving the application of talcum powder to various cell lines (none of which, he

   acknowledged, replicate normal, in vivo fallopian tube or ovarian epithelial cells).

   Although Dr. Saed had never studied the alleged effects of talc on cells previously,

   he expressed an “expect[ation]” before beginning his research that talc would

   produce cellular effects on the balance of pro- and anti-oxidants (the “redox


                                              3
Case 3:16-md-02738-FLW-LHG Document 9723 Filed 05/07/19 Page 4 of 9 PageID: 26357




   balance”), induce genetic mutations and cause neoplastic transformation in cells.

   Dr. Saed’s subsequent experiments were riddled with errors and nonsensical

   results; generated sloppy and unreliable lab notebooks that are rife with

   mathematical errors, white-out, changed dates and missing pages; and led to a

   manuscript that was rejected by a gynecologic oncology journal because its

   conclusions were not sufficiently supported before Dr. Saed ultimately published a

   very similar draft in a reproductive health journal. The published manuscript does

   not address the most serious criticisms of the original journal and falsely claims

   that Dr. Saed received no compensation for writing the manuscript (when he

   testified that he was paid by plaintiffs’ counsel). Moreover, even if Dr. Saed’s

   work were not subpar and unreliable, his claimed findings still would not establish

   that it is biologically plausible that talc causes ovarian cancer in living humans.

   Indeed, he himself admitted that further animal studies would be necessary. For

   these and other reasons set forth in defendants’ memorandum, the Court should

   exclude Dr. Saed’s experiments, manuscript and opinions as unreliable.

         4.     Memorandum Of Law In Support Of Motion To Exclude

   Plaintiffs’ Experts’ Asbestos-Related Opinions. This memorandum addresses

   the opinions of several of plaintiffs’ experts that Johnson’s Baby Powder and

   Shower to Shower (the “Products”) ostensibly contain (or at one time contained)


                                              4
Case 3:16-md-02738-FLW-LHG Document 9723 Filed 05/07/19 Page 5 of 9 PageID: 26358




   trace amounts of asbestos. The principal proponents of this theory are plaintiffs’

   experts Drs. William Longo and Mark Rigler, who use an unscientific

   methodology developed for litigation purposes, disregarding well established

   distinctions between amphibole minerals generally and the rare subspecies of such

   minerals that actually constitute asbestos. The brief further explains that even if

   talc did contain low levels of asbestos as claimed by Drs. Longo and Rigler, there

   is no reliable evidence that exposure to the purported levels of asbestos could cause

   ovarian cancer. Finally, the brief also addresses the opinions of plaintiffs’ experts

   Drs. Robert Cook and Mark Krekeler, whose selective reading of a subset of

   documents cherry-picked and synthesized for the experts by plaintiffs’ counsel

   leads them to conclude that mines from which defendants’ talc was sourced could

   have contained asbestos. These opinions suffer from the same failure to

   differentiate amphibole and asbestos, as well as a failure to confirm that the

   deposits allegedly contaminated by asbestos are the same as those that actually

   sourced talc used in the Products. For these and other reasons set forth in

   defendants’ memorandum, the Court should exclude plaintiffs’ experts’ asbestos-

   related opinions as unreliable.

         5.     Memorandum Of Law In Support Of Motion To Exclude

   Plaintiffs’ Experts’ Opinions Regarding Alleged Heavy Metals And


                                             5
Case 3:16-md-02738-FLW-LHG Document 9723 Filed 05/07/19 Page 6 of 9 PageID: 26359




   Fragrances In Johnson’s Baby Powder And Shower To Shower. This

   memorandum addresses the opinions of 19 plaintiffs’ experts that the Products may

   be contaminated with some unspecified amount of chromium, cobalt or nickel and

   that these metals, “fibrous” talc or the Products’ fragrance ingredients could cause

   ovarian cancer. There are no scientific articles that even suggest that any one of

   these things has been linked to any form of ovarian cancer, but nearly every one of

   plaintiffs’ experts claims that some or all of them might cause ovarian cancer,

   resting on patently speculative extrapolations from animal studies and other data

   exploring links between these exposures and various other illnesses. For the

   reasons set forth in defendants’ memorandum, the Court should exclude these

   opinions as unreliable.

         6.     Memorandum Of Law In Support Of Motion To Exclude Expert

   Opinions Unrelated To General Causation. This memorandum addresses the

   opinions of four of plaintiffs’ experts whose reports are largely or entirely

   irrelevant to the general causation question that is currently before the Court. Dr.

   Alan Campion seeks to opine that Raman spectroscopy is a reliable technique for

   identifying talc particles in human tissues, including ovarian tissues, an opinion he

   developed for litigation on the tab of plaintiffs’ counsel; Dr. April Zambelli-

   Weiner critiques two studies that do not form the basis of any expert’s opinions in


                                             6
Case 3:16-md-02738-FLW-LHG Document 9723 Filed 05/07/19 Page 7 of 9 PageID: 26360




   this litigation and speculates that the United States Food & Drug Administration

   (“FDA”) was unduly influenced by the authors of those studies; Drs. David Kessler

   and Laura M. Plunkett both seek to opine about various legal and regulatory

   matters, such as the requirements of the FDA and whether defendants complied

   with them; and Dr. Plunkett also seeks to opine on the reasonableness of

   defendants’ conduct and defendants’ purported influence on governmental bodies.

   These opinions should be excluded because they are irrelevant to general causation

   and otherwise unreliable and/or inadmissible.

         7.       Memorandum Of Law In Support Of Conditional Motion To

   Exclude Certain Plaintiffs’ Experts’ Opinions For Lack Of Qualifications.

   This memorandum addresses the opinions of 14 experts, conditionally seeking

   their exclusion if the Court accepts any of plaintiffs’ arguments with respect to

   expert qualifications. As set forth in the memorandum, many of plaintiffs’ experts

   seek to offer opinions on a wide range of subjects that fall outside the scope of

   their particular areas of expertise; indeed, several admitted as much at their

   depositions.

         As noted above, Appendix A is a table that cross-references which experts’

   opinions are addressed in each memorandum.




                                             7
Case 3:16-md-02738-FLW-LHG Document 9723 Filed 05/07/19 Page 8 of 9 PageID: 26361




                                      CONCLUSION

         For the reasons set forth above and in the seven memoranda submitted

   herewith, the Court should exclude: (1) plaintiffs’ experts’ general causation

   opinions; (2) plaintiffs’ experts’ opinions related to biological plausibility; (3) the

   expert opinions of Ghassan Saed; (4) plaintiffs’ experts’ asbestos-related opinions;

   (5) plaintiffs’ experts’ opinions regarding alleged heavy metals, fragrances and

   fibrous talc in Johnson’s Baby Powder and Shower to Shower; and (6) expert

   opinions unrelated to general causation. In addition, if the Court is inclined to

   construe qualifications standards in the manner plaintiffs apparently intend to

   argue in their briefing, it should exclude any and all opinions that arguably exceed

   plaintiffs’ experts’ qualifications.




                                              8
Case 3:16-md-02738-FLW-LHG Document 9723 Filed 05/07/19 Page 9 of 9 PageID: 26362




   Dated: May 7, 2019                 Respectfully submitted,

                                      /s/ Susan M. Sharko
                                      Susan M. Sharko
                                      DRINKER BIDDLE & REATH LLP
                                      600 Campus Drive
                                      Florham Park, New Jersey 07932
                                      Telephone: 973-549-7000
                                      Facsimile: 973-360-9831
                                      E-mail:      susan.sharko@dbr.com

                                      John H. Beisner
                                      Jessica D. Miller
                                      SKADDEN, ARPS, SLATE,
                                      MEAGHER & FLOM LLP
                                      1440 New York Avenue, N.W.
                                      Washington, D.C. 20005
                                      202-371-7000

                                      Attorneys for Defendants Johnson &
                                      Johnson and Johnson & Johnson
                                      Consumer Inc.




                                       9
